            Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 1 of 27




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

LEGAL EAGLE, LLC                     *
1680 Irving Street, NW               *
Washington, DC 20010,                *
                                     *
      Plaintiff,                     *
                                     *
      v.                             *
                                     *
NATIONAL SECURITY COUNCIL            *
RECORDS ACCESS AND                   *
INFORMATION SECURITY                 *
MANAGEMENT DIRECTORATE               *
1600 Pennsylvania Avenue, NW         *
Washington, DC 20500                 *
                                     *
      and                            *
                                     *
CENTRAL INTELLIGENCE AGENCY          *
Washington, DC 20505,                *     Civil Action No. 1:20-cv-01732
                                     *
      and                            *
                                     *
DEPARTMENT OF DEFENSE                *     COMPLAINT
1400 Defense Pentagon                *
Washington, DC 20301,                *
                                     *
      and                            *
                                     *
DEPARTMENT OF JUSTICE                *
950 Pennsylvania Avenue, NW          *
Washington, DC 20530,                *
                                     *
      and                            *
                                     *
DEPARTMENT OF STATE                  *
2201 C Street, NW                    *
Washington, DC 20520,                *
                                     *
      and                            *
                                     *
NATIONAL ARCHIVES AND                *
RECORDS ADMINISTRATION               *
8601 Adelphi Road                    *
             Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 2 of 27




College Park, MD 20740,                     *
                                            *
       and                                  *
                                            *
OFFICE OF THE DIRECTOR OF                   *
NATIONAL INTELLIGENCE                       *
Washington, DC 20511,                       *
                                            *
       Defendants.                          *
                                            *
*      *      *       *      *       *      *       *      *       *      *       *       *

       Plaintiff Legal Eagle, LLC brings this action against Defendants National Security

Council Records Access and Information Security Management Directorate, Central Intelligence

Agency, Department of Defense, Department of Justice, Department of State, National Archives

and Records Administration, and Office of the Director of National Intelligence pursuant to the

Freedom of Information Act, 5 U.S.C. § 552, et seq., as amended (“FOIA”), the Federal

Declaratory Judgment Act, 28 U.S.C. § 2201, and the All Writs Act, 28 U.S.C. § 1651.

                                         JURISDICTION

       1.     This Court has both subject matter jurisdiction over this action and personal

jurisdiction over Defendants pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

                                            VENUE

       2.     Venue is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.

                                           PARTIES

       3.     Plaintiff Legal Eagle, LLC (“Legal Eagle”) is a business headquartered in the

District of Columbia. Legal Eagle runs the LegalEagle YouTube channel

(https://www.youtube.com/legaleagle), which is the most popular YouTube channel focused on

legal issues—as well as one of the fastest growing educational channels in the world—with more

than one million subscribers, ten million monthly views, and 100 million total video views.


                                                2
             Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 3 of 27




Legal Eagle is accordingly a representative of the news media within the meaning of 5 U.S.C. §

552(a)(4)(A).

       4.       A component of the National Security Council (“NSC”), Defendant National

Security Council Records Access and Information Security Management Directorate

(“RAISMD”) “bears primary responsibility for the classification review of written works

submitted to the NSC for the prepublication review process.” 1st Am. Compl., Dkt. #18, ¶ 25

(filed June 19, 2020), United States v. Bolton, No. 20-1580 (D.D.C.) [hereinafter Bolton FAC].

RAISMD is accordingly an agency within the meaning of 5 U.S.C. § 552(e) with substantial

independent authority in the exercise of specific functions whose sole function is not to advise

and assist the President. RAISMD is in possession and/or control of the records requested by

Legal Eagle which are the subject of this action.

       5.       Defendant Central Intelligence Agency (“CIA”) is an agency within the meaning

of 5 U.S.C. § 552(e) and is in possession and/or control of the records requested by Legal Eagle

which are the subject of this action.

       6.       The Prepublication Classification Review Board (“PCRB”) is a CIA component.

       7.       Defendant Department of Defense (“DOD”) is an agency within the meaning of 5

U.S.C. § 552(e) and is in possession and/or control of the records requested by Legal Eagle

which are the subject of this action.

       8.       The Defense Office of Prepublication and Security Review (“DOPSR”) and

Office of the Secretary of Defense and Joint Staff (“OSD/JS”) are DOD components.

       9.       Defendant Department of Justice (“DOJ”) is an agency within the meaning of 5

U.S.C. § 552(e) and is in possession and/or control of the records requested by Legal Eagle

which are the subject of this action.


                                                3
             Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 4 of 27




       10.     The National Security Division (“NSD”) and Office of Legal Counsel (“OLC”)

are DOJ components.

       11.     Defendant Department of State (“State”) is an agency within the meaning of 5

U.S.C. § 552(e) and is in possession and/or control of the records requested by Legal Eagle

which are the subject of this action.

       12.     Defendant National Archives and Records Administration (“NARA”) is an

agency within the meaning of 5 U.S.C. § 552(e) and is in possession and/or control of the records

requested by Legal Eagle which are the subject of this action.

       13.     The George W. Bush Presidential Library and Museum (“GWB Library”) is a

NARA component.

       14.     Defendant Office of the Director of National Intelligence (“ODNI”) is an agency

within the meaning of 5 U.S.C. § 552(e) and is in possession and/or control of the records

requested by Legal Eagle which are the subject of this action.

                                        BACKGROUND

                    PART I: PREPUBLICATION REVIEW IN GENERAL

       15.     Any person who possesses a security clearance to access classified national

security information must sign a Non-Disclosure Agreement (“NDA”) agreeing, inter alia, to

submit any documents related to his/her national security employment for prepublication review

before disclosing them to any third party not authorized by the United States Government to

access them.

       16.     The two most common NDAs for classified information are the SF-312

(governing all classified information) and Form 4414 (governing a subset known as Sensitive

Compartmented Information).


                                                4
             Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 5 of 27




       17.     An author generally submits a document to the prepublication review office of the

agency which sponsors (or sponsored) his/her security clearance. This may not always be the

agency where the author works.

       18.     Each agency generally has a specific office responsible for conducting

prepublication review, although prepublication review is often not the sole responsibility of such

an office.

       19.     For example, RAISMD is responsible for conducting prepublication review for

NSC personnel. The Prepublication Classification Review Board (formerly known as the

Publications Review Board) is responsible for conducting prepublication review for CIA

personnel. The Defense Office of Prepublication and Security Review is responsible for

conducting prepublication review for DOD personnel. The Office of Information Programs and

Services is responsible for conducting prepublication review for State personnel. The

Information Management Division is responsible for conducting prepublication review for ODNI

personnel.

       20.     Each agency processes prepublication review requests differently according to

agency-specific rules. There is no standardized process which applies to all agencies, although

most agency processes share several common characteristics.

       21.     One characteristic shared by several agencies is the idea that the agency can deny

an author permission to publish both classified and unclassified information in different

circumstances. For instance, several agencies reserve the right to deny a current employee or

contractor permission to publish unclassified information which could interfere with the

agency’s functions, while stating that works of former employees may only be reviewed for

classified information. Other agencies do not draw a clear line between the two and suggest that


                                                5
             Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 6 of 27




they can deny an author permission to publish certain types of unclassified information—such as

Controlled Unclassified Information (DOD) and information which would adversely affect the

foreign relations or security of the United States (ODNI)—even if the author is a former

employee.

       22.     Another characteristic shared by several agencies is the practice of interagency

consultation when conducting prepublication review of a document which includes information

pertaining to more than one agency. For instance, if a former CIA employee author submits a

manuscript to CIA which describes her work on a joint CIA/DOD task force, the PCRB would

consult with DOPSR and coordinate their review.

       23.     The Government asserts that RAISMD does not have any formal rules governing

its prepublication review process. Bolton FAC ¶ 25.

                          PART II: JOHN BOLTON’S MANUSCRIPT

       24.     Former National Security Advisor John Bolton (“Bolton”) signed both an SF-312

and a Form 4414 as a condition of his employment with the White House.

       25.     On 30 December 2019, Bolton submitted a copy of the manuscript for his book

The Room Where It Happened to RAISMD for prepublication review. Id. ¶ 31.

       26.     On 23 January 2020, RAISMD informed Bolton that “the manuscript appears to

contain significant amounts of classified information.” Id. ¶ 33.

       27.     The Government believes that all or part of Bolton’s original manuscript was

distributed to multiple individuals as early as 26 January 2020. Id. ¶ 35.

       28.     On 7 February 2020, RAISMD informed Bolton that the manuscript contained

“numerous instances” of classified information. Id. ¶ 40.




                                                 6
             Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 7 of 27




       29.     Between 7 February and 27 April 2020, Bolton and RAISMD engaged in an

iterative process of review, editing, and resubmission. Id. ¶¶ 41-45.

       30.     On 27 April 2020, RAISMD Senior Director Ellen Knight (“Knight”) completed

her prepublication review of Bolton’s manuscript and informed the NSC Office of the Legal

Advisor—with which she had corresponded “at various points throughout the prepublication

process,” id. ¶ 31—that she “was of the judgment that the manuscript draft did not contain

classified information.” Id. ¶ 46.

       31.     On 2 May 2020, NSC Senior Director for Intelligence Michael Ellis (“Ellis”)

“commenced an additional review of the manuscript.” Id. ¶ 51.

       32.     On 9 June 2020, Ellis completed his additional review and concluded that

Bolton’s manuscript “still contains classified information.” Id. ¶ 56.

       33.     On 10 June 2020, Bolton informed the NSC Legal Advisor that “[t]he book has

now been printed, bound, and shipped to distributors across the country.” Id. ¶ 55.

       34.     On 16 June 2020, DOJ filed the lawsuit United States v. Bolton, No. 20-1580

(D.D.C.) against Bolton alleging that he breached his NDAs by allegedly publishing the book

before the prepublication review process was complete.

       35.     On 17 June 2020, DOJ filed a motion for a temporary restraining order in this

lawsuit. It supported this motion with seven declarations, two of which were classified and filed

in camera and ex parte.

       36.     On 20 June 2020, Judge Royce C. Lamberth denied the Government’s motion for

a temporary restraining order but opined that “the Court is persuaded that Defendant Bolton

likely jeopardized national security by disclosing classified information in violation of his

nondisclosure agreement obligations,” United States v. Bolton, No. 20-1580, 2020 U.S. Dist.


                                                 7
             Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 8 of 27




LEXIS 108360, at *8-9 (D.D.C. June 20, 2020), even though “Bolton disputes that his book

contains any such classified information,” id. at *7-8.

                           PART III: LEGAL EAGLE’S REQUESTS

       37.     The LegalEagle YouTube channel features a recurring segment entitled “Real

Law Review,” in which the host explains the legal issues behind major stories in the news—such

as discussions about executive power, privileges, impeachment, and related issues—for a general

audience.

       38.     Recognizing the legal implications of the then-burgeoning dispute between

Bolton and the White House over the publication of this book, Legal Eagle submitted a series of

FOIA requests in February 2020 with the intention of obtaining—or at least forcing the

Government to properly process under FOIA—information that the Government was attempting

to prevent Bolton from publishing through the prepublication review process, as well as

information about the prepublication review process being applied to Bolton’s manuscript.

       39.     Legal Eagle reasonably anticipated that there was a significant likelihood that

RAISMD would seek to prohibit the publication of unclassified information or improperly

retroactively classify information to prevent its disclosure.

       40.     Many of Legal Eagle’s requests were submitted to agencies with which RAISMD

would have necessarily consulted, such as CIA, DOD, DOJ, State, and ODNI.

       41.     On 3 March 2020, Legal Eagle successfully submitted four requests (one of which

is not at issue in this case) directly to RAISMD after making multiple attempts, including one

instance in which the U.S. Postal Service delivered a Certified Mail package addressed directly

to Knight and RAISMD to the White House on 24 February 2020 and an unknown person




                                                  8
               Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 9 of 27




marked it “RTS/IA”—for Return to Sender/Insufficient Address—three days later and returned it

to Legal Eagle’s undersigned counsel, in an apparent attempt to delay or prevent its delivery.

       42.      On 26 May 2020, Legal Eagle submitted new requests to several agencies to

obtain information created or obtained since its previous requests were processed.

       43.      Legal Eagle has received no records as of this writing.

                                     CAUSES OF ACTION

                              PART I: BOLTON’S FIRST DRAFT

                                   FIRST CAUSE OF ACTION

                   (RAISMD – RECORDS DENIAL – UNKNOWN NO. 1)

       44.      Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       45.      On 3 March 2020, Legal Eagle submitted to RAISMD 1 a FOIA request for “all

information from the first manuscript of the forthcoming book The Room Where It Happened

(“the manuscript”) submitted to your office by former National Security Advisor John Bolton

(“Bolton”) that the Government has prohibited—or is attempting to prohibit—Bolton from

publishing.” Legal Eagle added a discussion of eleven potential scenarios to illustrate how

RAISMD should determine which information would be responsive, since ”[t]he purpose of this

request is to learn which parts of the manuscript the Government wants to censor, not to get a

free copy of the book.”

       46.      Legal Eagle requested expedited processing of this request and a public interest

fee waiver, citing to the extensive public interest in the prepublication review process in general

and as applied to Bolton’s book.


1
 All of Legal Eagle’s requests to RAISMD referred to that office as the “Access Management
Directorate,” a colloquial name it is commonly known by.
                                                 9
             Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 10 of 27




       47.     Legal Eagle also stated, “In anticipation of your potential argument that your

office is not subject to FOIA, we are familiar with the relevant case law on the matter, and we do

not dispute that the National Security Council as a whole is not an agency for the purposes of

FOIA because it lacks independent decisionmaking authority. However, the Access Management

Directorate does possess independent decisionmaking authority and does not exist solely to

advise the President, and as such, your office is an agency for the purposes of FOIA, more like

the Office of Management and Budget and the Council on Environmental Quality than like the

rest of the National Security Council.”

       48.     On 9 March 2020, RAISMD acknowledged receipt of this request and refused to

process it, stating, “As an organization in the Executive Office of the President that advises and

assists the President, the National Security Council is not subject to the FOIA.”

       49.     Legal Eagle has a legal right under FOIA to obtain the information it seeks, and

there is no legal basis for the denial by RAISMD of said right.

                                SECOND CAUSE OF ACTION

         (RAISMD – EXPEDITED PROCESSING DENIAL – UNKNOWN NO. 1)

       50.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       51.     Legal Eagle demonstrated that there was an urgent need of a requester primarily

engaged in disseminating information (itself) to inform the public about an actual or alleged

Federal Government activity (the prepublication review of Bolton’s manuscript).

       52.     By refusing to process Legal Eagle’s request, RAISMD necessarily denied its

request for expedited processing.




                                                10
             Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 11 of 27




       53.     Legal Eagle has a legal right under FOIA to have this request processed

expeditiously, and there is no legal basis for the denial by RAISMD of said right.

                     PART II: BOLTON’S PREPUBLICATION REVIEW

                                   THIRD CAUSE OF ACTION

                   (RAISMD – RECORDS DENIAL – UNKNOWN NO. 2)

       54.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       55.     On 3 March 2020, Legal Eagle submitted to RAISMD a FOIA request for various

types of records related to the prepublication review process conducted on Bolton’s manuscript,

including: records discussing prepublication review of any manuscript written by Bolton; records

including Bolton’s name, his lawyer’s name, or the title of his book; and correspondence

exchanged with Bolton, his agents, or his publisher.

       56.     Legal Eagle requested expedited processing of this request and a public interest

fee waiver, citing to the extensive public interest in the prepublication review process in general

and as applied to Bolton’s book.

       57.     Legal Eagle also stated, “In anticipation of your potential argument that your

office is not subject to FOIA, we are familiar with the relevant case law on the matter, and we do

not dispute that the National Security Council as a whole is not an agency for the purposes of

FOIA because it lacks independent decisionmaking authority. However, the Access Management

Directorate does possess independent decisionmaking authority and does not exist solely to

advise the President, and as such, your office is an agency for the purposes of FOIA, more like

the Office of Management and Budget and the Council on Environmental Quality than like the

rest of the National Security Council.”


                                                11
             Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 12 of 27




       58.     On 9 March 2020, RAISMD acknowledged receipt of this request and refused to

process it, stating, “As an organization in the Executive Office of the President that advises and

assists the President, the National Security Council is not subject to the FOIA.”

       59.     Legal Eagle has a legal right under FOIA to obtain the information it seeks, and

there is no legal basis for the denial by RAISMD of said right.

                                FOURTH CAUSE OF ACTION

         (RAISMD – EXPEDITED PROCESSING DENIAL – UNKNOWN NO. 2)

       60.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       61.     Legal Eagle demonstrated that there was an urgent need of a requester primarily

engaged in disseminating information (itself) to inform the public about an actual or alleged

Federal Government activity (the prepublication review of Bolton’s manuscript).

       62.     By refusing to process Legal Eagle’s request, RAISMD necessarily denied its

request for expedited processing.

       63.     Legal Eagle has a legal right under FOIA to have this request processed

expeditiously, and there is no legal basis for the denial by RAISMD of said right.

                                 FIFTH CAUSE OF ACTION

      (CIA – CONSTRUCTIVE RECORDS DENIAL – F-2020-00938, F-2020-01467)

       64.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       65.     On 18 February 2020, Legal Eagle submitted to CIA a FOIA request for various

types of records related to the prepublication review process conducted on Bolton’s manuscript,

including: records discussing prepublication review of any manuscript written by Bolton; records


                                                12
             Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 13 of 27




including Bolton’s name or the title of his book; and portions of Bolton’s manuscript which were

provided to CIA for prepublication review (“the 1st Bolton Notes Request”).

       66.     Legal Eagle requested expedited processing of this request and a public interest

fee waiver, citing to the extensive public interest in the prepublication review process in general

and as applied to Bolton’s book.

       67.     On 24 February 2020, CIA acknowledged receipt of this request and assigned it

Req. No. F-2020-00938. CIA denied Legal Eagle’s request for expedited processing and did not

adjudicate its request for a public interest fee waiver.

       68.     On 26 May 2020, Legal Eagle submitted to CIA a FOIA request for all records

responsive to the 1st Bolton Notes Request which were created since the cutoff date of that

request (“the 2d Bolton Notes Request”).

       69.     On 29 May 2020, CIA acknowledged receipt of this request and assigned it Req.

No. F-2020-01467. CIA denied Legal Eagle’s request for expedited processing and did not

adjudicate its request for a public interest fee waiver.

       70.     CIA has not issued final responses to these requests as of this writing.

       71.     As twenty working days have elapsed without a substantive determination by CIA

regarding these requests, Legal Eagle has exhausted all required administrative remedies.

       72.     Legal Eagle has a legal right under FOIA to obtain the information it seeks, and

there is no legal basis for the denial by CIA of said right.

                                   SIXTH CAUSE OF ACTION

       (CIA – EXPEDITED PROCESSING DENIAL – F-2020-00938, F-2020-01467)

       73.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.


                                                  13
             Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 14 of 27




       74.     Legal Eagle demonstrated that there was an urgent need of a requester primarily

engaged in disseminating information (itself) to inform the public about an actual or alleged

Federal Government activity (the prepublication review of Bolton’s manuscript).

       75.     CIA denied Legal Eagle’s requests for expedited processing for both of the Bolton

Notes Requests.

       76.     Legal Eagle has a legal right under FOIA to have these requests processed

expeditiously, and there is no legal basis for the denial by CIA of said right.

                                SEVENTH CAUSE OF ACTION

               (OSD/JS – CONSTRUCTIVE RECORDS DENIAL – 20-F-0721)

       77.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       78.     On 18 February 2020, Legal Eagle submitted to OSD/JS a DOD-specific version

of the 1st Bolton Notes Request.

       79.     Legal Eagle requested expedited processing of this request and a public interest

fee waiver, citing to the extensive public interest in the prepublication review process in general

and as applied to Bolton’s book.

       80.     On 19 February 2020, OSD/JS acknowledged receipt of this request and assigned

it Req. No. 20-F-0721.

       81.     On 20 February 2020, OSD/JS denied Legal Eagle’s request for expedited

processing and did not adjudicate its request for a public interest fee waiver.

       82.     On 26 May 2020, Legal Eagle submitted to OSD/JS a DOD-specific version of

the 2d Bolton Notes Request.




                                                 14
             Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 15 of 27




       83.     On 26 May 2020, OSD/JS acknowledged receipt of this request and assigned it

Req. No. 20-F-1127. OSD/JS denied Legal Eagle’s request for expedited processing and did not

adjudicate its request for a public interest fee waiver.

       84.     OSD/JS has not issued final responses to these requests as of this writing.

       85.     As thirty working days have elapsed without a substantive determination by

OSD/JS regarding Req. No. 20-F-0721, Legal Eagle has exhausted all required administrative

remedies.

       86.     Legal Eagle has a legal right under FOIA to obtain the information it seeks, and

there is no legal basis for the denial by OSD/JS of said right.

                                 EIGHTH CAUSE OF ACTION

         (OSD/JS – EXPEDITED PROCESSING DENIAL – 20-F-0721, 20-F-1127)

       87.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       88.     Legal Eagle demonstrated that there was an urgent need of a requester primarily

engaged in disseminating information (itself) to inform the public about an actual or alleged

Federal Government activity (the prepublication review of Bolton’s manuscript).

       89.     OSD/JS denied Legal Eagle’s requests for expedited processing for both of the

Bolton Notes Requests.

       90.     Legal Eagle has a legal right under FOIA to have these requests processed

expeditiously, and there is no legal basis for the denial by OSD/JS of said right.




                                                  15
               Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 16 of 27




                                   NINTH CAUSE OF ACTION

       (NSD – CONSTRUCTIVE RECORDS DENIAL – 20-220, UNKNOWN NO. 3)

        91.      Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

        92.      On 18 February 2020, Legal Eagle submitted to NSD a DOJ-specific version of

the 1st Bolton Notes Request.

        93.      Legal Eagle requested expedited processing of this request and a public interest

fee waiver, citing to the extensive public interest in the prepublication review process in general

and as applied to Bolton’s book.

        94.      On 3 March 2020, NSD acknowledged receipt of this request and assigned it Req.

No. 20-220. NSD granted Legal Eagle’s request for expedited processing and did not adjudicate

its request for a public interest fee waiver.

        95.      On 26 May 2020, Legal Eagle submitted to NSD a DOJ-specific version of the 2d

Bolton Notes Request.

        96.      As of this writing, NSD has not acknowledged this request.

        97.      Legal Eagle reasonably anticipates that NSD will grant Legal Eagle’s request for

expedited processing.

        98.      NSD has not issued final responses to these requests as of this writing.

        99.      As twenty working days have elapsed without a substantive determination by

NSD regarding these requests, Legal Eagle has exhausted all required administrative remedies.

        100.     Legal Eagle has a legal right under FOIA to obtain the information it seeks, and

there is no legal basis for the denial by NSD of said right.




                                                  16
              Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 17 of 27




                                   TENTH CAUSE OF ACTION

     (OLC – CONSTRUCTIVE RECORDS DENIAL – FY20-051, UNKNOWN NO. 4)

       101.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       102.     On 18 February 2020, Legal Eagle submitted to OLC a DOJ-specific version of

the 1st Bolton Notes Request.

       103.     Legal Eagle requested expedited processing of this request and a public interest

fee waiver, citing to the extensive public interest in the prepublication review process in general

and as applied to Bolton’s book.

       104.     On 25 February 2020, OLC acknowledged receipt of this request and assigned it

Req. No. FY20-051. OLC granted Legal Eagle’s request for expedited processing and did not

adjudicate its request for a public interest fee waiver.

       105.     On 26 May 2020, Legal Eagle submitted to OLC a DOJ-specific version of the 2d

Bolton Notes Request.

       106.     As of this writing, OLC has not acknowledged this request.

       107.     Legal Eagle reasonably anticipates that OLC will grant Legal Eagle’s request for

expedited processing.

       108.     OLC has not issued final responses to these requests as of this writing.

       109.     As twenty working days have elapsed without a substantive determination by

OLC regarding these requests, Legal Eagle has exhausted all required administrative remedies.

       110.     Legal Eagle has a legal right under FOIA to obtain the information it seeks, and

there is no legal basis for the denial by OLC of said right.




                                                  17
               Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 18 of 27




                                ELEVENTH CAUSE OF ACTION

 (STATE – CONSTRUCTIVE RECORDS DENIAL – F-2020-03753, UNKNOWN NO. 5)

        111.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

        112.     On 18 February 2020, Legal Eagle submitted to State a State-specific version of

the 1st Bolton Notes Request.

        113.     Legal Eagle requested expedited processing of this request and a public interest

fee waiver, citing to the extensive public interest in the prepublication review process in general

and as applied to Bolton’s book.

        114.     On 20 February 2020, State acknowledged receipt of this request and assigned it

Req. No. F-2020-03753. State denied Legal Eagle’s request for expedited processing and did not

adjudicate its request for a public interest fee waiver.

        115.     On 26 May 2020, Legal Eagle submitted to State a State-specific version of the 2d

Bolton Notes Request.

        116.     As of this writing, State has not acknowledged this request.

        117.     Legal Eagle reasonably anticipates that State will deny Legal Eagle’s request for

expedited processing.

        118.     State has not issued final responses to these requests as of this writing.

        119.     As twenty working days have elapsed without a substantive determination by

State regarding these requests, Legal Eagle has exhausted all required administrative remedies.

        120.     Legal Eagle has a legal right under FOIA to obtain the information it seeks, and

there is no legal basis for the denial by State of said right.




                                                   18
              Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 19 of 27




                                TWELFTH CAUSE OF ACTION

  (STATE – EXPEDITED PROCESSING DENIAL – F-2020-03753, UNKNOWN NO. 5)

       121.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       122.     Legal Eagle demonstrated that there was an urgent need of a requester primarily

engaged in disseminating information (itself) to inform the public about an actual or alleged

Federal Government activity (the prepublication review of Bolton’s manuscript).

       123.     State denied Legal Eagle’s request for expedited processing for the 1st Bolton

Notes Request and has not made a determination within ten days regarding the 2d Bolton Notes

Request.

       124.     Legal Eagle has a legal right under FOIA to have these requests processed

expeditiously, and there is no legal basis for the denial by State of said right.

                              THIRTEENTH CAUSE OF ACTION

               (ODNI – CONSTRUCTIVE RECORDS DENIAL – DF-2020-00253)

       125.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       126.     On 18 February 2020, Legal Eagle submitted to ODNI an ODNI-specific version

of the 1st Bolton Notes Request.

       127.     Legal Eagle requested expedited processing of this request and a public interest

fee waiver, citing to the extensive public interest in the prepublication review process in general

and as applied to Bolton’s book.




                                                  19
              Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 20 of 27




       128.     On 28 May 2020, ODNI acknowledged receipt of this request and assigned it

Req. No. DF-2020-00253. State denied Legal Eagle’s request for expedited processing and

granted its request for a public interest fee waiver.

       129.     ODNI has not issued a final response to this request as of this writing.

       130.     As twenty working days have elapsed without a substantive determination by

ODNI regarding this request, Legal Eagle has exhausted all required administrative remedies.

       131.     Legal Eagle has a legal right under FOIA to obtain the information it seeks, and

there is no legal basis for the denial by ODNI of said right.

                             FOURTEENTH CAUSE OF ACTION

               (ODNI – EXPEDITED PROCESSING DENIAL – DF-2020-00253)

       132.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       133.     Legal Eagle demonstrated that there was an urgent need of a requester primarily

engaged in disseminating information (itself) to inform the public about an actual or alleged

Federal Government activity (the prepublication review of Bolton’s manuscript).

       134.     ODNI denied Legal Eagle’s request for expedited processing for this request.

       135.     Legal Eagle has a legal right under FOIA to have this request processed

expeditiously, and there is no legal basis for the denial by ODNI of said right.

                       PART III: PREPUBLICATION REVIEW RULES

                               FIFTEENTH CAUSE OF ACTION

                   (RAISMD – RECORDS DENIAL – UNKNOWN NO. 6)

       136.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.


                                                  20
              Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 21 of 27




       137.     On 3 March 2020, Legal Eagle submitted to RAISMD a FOIA request for “all

current regulations, policy statements, guidelines, memoranda, training materials, handbooks,

manuals, checklists, worksheets, instructions, and similar documents which provide direction for

officials performing prepublication review of documents submitted to your office.”

       138.     Legal Eagle requested expedited processing of this request and a public interest

fee waiver, citing to the extensive public interest in the prepublication review process in general

and as applied to Bolton’s book.

       139.     Legal Eagle also stated, “In anticipation of your potential argument that your

office is not subject to FOIA, we are familiar with the relevant case law on the matter, and we do

not dispute that the National Security Council as a whole is not an agency for the purposes of

FOIA because it lacks independent decisionmaking authority. However, the Access Management

Directorate does possess independent decisionmaking authority and does not exist solely to

advise the President, and as such, your office is an agency for the purposes of FOIA, more like

the Office of Management and Budget and the Council on Environmental Quality than like the

rest of the National Security Council.”

       140.     On 9 March 2020, RAISMD acknowledged receipt of this request and refused to

process it, stating, “As an organization in the Executive Office of the President that advises and

assists the President, the National Security Council is not subject to the FOIA.”

       141.     Legal Eagle has a legal right under FOIA to obtain the information it seeks, and

there is no legal basis for the denial by RAISMD of said right.




                                                21
              Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 22 of 27




                              SIXTEENTH CAUSE OF ACTION

         (RAISMD – EXPEDITED PROCESSING DENIAL – UNKNOWN NO. 6)

       142.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       143.     Legal Eagle demonstrated that there was an urgent need of a requester primarily

engaged in disseminating information (itself) to inform the public about an actual or alleged

Federal Government activity (the prepublication review of Bolton’s manuscript).

       144.     By refusing to process Legal Eagle’s request, RAISMD necessarily denied its

request for expedited processing.

       145.     Legal Eagle has a legal right under FOIA to have this request processed

expeditiously, and there is no legal basis for the denial by RAISMD of said right.

                            SEVENTEENTH CAUSE OF ACTION

        (GWB LIBRARY – CONSTRUCTIVE RECORDS DENIAL – 2020-0171-F)

       146.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       147.     On 18 February 2020, Legal Eagle submitted to the GWB Library a FOIA request

for “all regulations, policy statements, guidelines, memoranda, training materials, handbooks,

manuals, checklists, worksheets, instructions, and similar documents which provided direction

for officials who performed prepublication review of documents submitted to [the NSC].”

       148.     Legal Eagle requested expedited processing of this request, citing to the extensive

public interest in the prepublication review process in general and as applied to Bolton’s book.

Legal Eagle further explained, “While these guidance documents will obviously not be about this

book—and may not even be current—they are still directly related to the topic of widespread


                                                 22
              Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 23 of 27




media interest, since very little is known about the prepublication review process used by the

NSC, and the rules used by the George W. Bush administration are the most recent such

documents readily accessible by the public.”

       149.     On 27 February 2020, the GWB Library acknowledged receipt of this request and

assigned it Req. No. 2020-0171-F. The GWB Library denied Legal Eagle’s request for expedited

processing.

       150.     The GWB Library has not issued a final response to this request as of this writing.

       151.     As twenty working days have elapsed without a substantive determination by the

GWB Library regarding this request, Legal Eagle has exhausted all required administrative

remedies.

       152.     Legal Eagle has a legal right under FOIA to obtain the information it seeks, and

there is no legal basis for the denial by NARA of said right.

                             EIGHTEENTH CAUSE OF ACTION

           (GWB LIBRARY – EXPEDITED PROCESSING DENIAL – 2020-0171-F)

       153.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       154.     Legal Eagle demonstrated that there was an urgent need of a requester primarily

engaged in disseminating information (itself) to inform the public about an actual or alleged

Federal Government activity (the prepublication review of Bolton’s manuscript).

       155.     The GWB Library denied Legal Eagle’s request for expedited processing for this

request.

       156.     On 26 May 2020, Legal Eagle submitted an appeal to NARA, stating, “We

succinctly demonstrated that knowledge about how the George W. Bush White House handled


                                                 23
              Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 24 of 27




prepublication review would still be of significant informational value to the public when

discussing the treatment of Amb. Bolton’s book, since it is likely to be substantially similar to

the current process, about which almost nothing is known outside the White House itself. This

easily satisfies the test for expedited processing, given the widespread media interest in the

publication of this (and other) books written by White House officials.”

       157.     On 27 May 2020, NARA acknowledged receipt of this appeal and assigned it

Appeal No. NGC20-045A.

       158.     Legal Eagle has a legal right under FOIA to have this request processed

expeditiously, and there is no legal basis for the denial by NARA of said right.

                              NINETEENTH CAUSE OF ACTION

     (OLC – CONSTRUCTIVE RECORDS DENIAL – FY20-052, UNKNOWN NO. 7)

       159.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       160.     On 18 February 2020, Legal Eagle submitted to OLC a FOIA request for all OLC

opinions discussing prepublication review.

       161.     Legal Eagle requested expedited processing of this request and a public interest

fee waiver, citing to the extensive public interest in the prepublication review process in general

and as applied to Bolton’s book.

       162.     On 25 February 2020, OLC acknowledged receipt of this request and assigned it

Req. No. FY20-052. OLC granted Legal Eagle’s request for expedited processing and did not

adjudicate its request for a public interest fee waiver.

       163.     On 26 May 2020, Legal Eagle submitted to OLC a FOIA request for all records

responsive to Req. No. FY20-052 which were created since the cutoff date of that request.


                                                  24
              Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 25 of 27




       164.     As of this writing, OLC has not acknowledged this request.

       165.     Legal Eagle reasonably anticipates that OLC will grant Legal Eagle’s request for

expedited processing.

       166.     OLC has not issued final responses to these requests as of this writing.

       167.     As twenty working days have elapsed without a substantive determination by

OLC regarding these requests, Legal Eagle has exhausted all required administrative remedies.

       168.     Legal Eagle has a legal right under FOIA to obtain the information it seeks, and

there is no legal basis for the denial by OLC of said right.

                          PART IV: FOIA PROCESSING MATERIALS

                              TWENTIETH CAUSE OF ACTION

               (STATE – CONSTRUCTIVE RECORDS DENIAL – F-2020-05632)

       169.     Legal Eagle repeats and realleges the allegations contained in all paragraphs set

forth above.

       170.     On 26 May 2020, Legal Eagle submitted to State a FOIA request for “the

completed Request for Expeditious Processing Worksheet (Form No. RC-WK-7.5.1b-1), Fee

Waiver Worksheet (Form No. RC-WK-7.5.1b-2), and FOIA/PA Request Checklist (Form No.

RC-WK-7.5.1b-3)” for the 1st Bolton Notes Request. Legal Eagle added, “If these forms have

been superseded by other forms, please consider this request to be for the newer forms.”

       171.     On 26 May 2020, State acknowledged receipt of this request and assigned it Req.

No. F-2020-05632.

       172.     State has not issued a final response to this request as of this writing.

       173.     As twenty working days have elapsed without a substantive determination by

State regarding this request, Legal Eagle has exhausted all required administrative remedies.


                                                  25
               Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 26 of 27




        174.     Legal Eagle has a legal right under FOIA to obtain the information it seeks, and

there is no legal basis for the denial by State of said right.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Legal Eagle, LLC prays that this Court:

        (1)      Order the National Security Council Records Access and Information Security

Management Directorate, Central Intelligence Agency, Department of Defense, Department of

Justice, Department of State, National Archives and Records Administration, and Office of the

Director of National Intelligence to release all requested records to it;

        (2)      Order Defendants to expeditiously process the requests for which Legal Eagle

requested expedited processing;

        (3)      Order preliminary and permanent injunctive and/or declaratory relief as may be

appropriate;

        (4)      Award reasonable costs and attorneys’ fees as provided in 5 U.S.C. §

552(a)(4)(E), 28 U.S.C. § 2412(d), or any other applicable law;

        (5)      Expedite this action in every way pursuant to 28 U.S.C. § 1657(a); and

        (6)      Grant such other relief as the Court may deem just and proper.




                                                   26
          Case 1:20-cv-01732 Document 1 Filed 06/25/20 Page 27 of 27




Date: June 25, 2020

                                       Respectfully submitted,

                                      /s/ Kelly B. McClanahan
                                      Kelly B. McClanahan, Esq.
                                      D.C. Bar #984704
                                      National Security Counselors
                                      4702 Levada Terrace
                                      Rockville, MD 20853
                                      301-728-5908
                                      240-681-2189 fax
                                      Kel@NationalSecurityLaw.org

                                       Counsel for Plaintiff




                                      27
